Exhibit 10.24

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

SUPPLY AND DISTRIBUTION AGREEMENT

This Agreement entered into by and between Heska Corporation, a Delaware
corporation, having a principal place of business at 1613 Prospect Parkway, Fort
Collins, Colorado 80525 (“Heska,”) and Boule Medical AB, a Swedish corporation,
having a principal place of business at Vastberga Alle 32, P.O. Box 42056,
SE-126 13 Stockholm, Sweden (“Boule”).

In consideration of the covenants and obligations set forth in this Agreement,
the Parties hereby agree as follows:

1.                                      Definitions

1.1                                 “ABC System” shall mean the veterinary
hematology analyzer supplied to Heska under an agreement with Scil GmbH
(Formerly Praemix Wirkstoff GmbH) dated June 18, 1998.

1.2                                 “Analyzer” means the Ca 620-16 or Ca 530-16
Veterinary Hematology Analyzer manufactured by Boule. .

1.3                                 “Affiliate” means all entities at least
fifty percent (50%) owned or controlled by a Party, an entity which directly or
indirectly owns or . controls more than fifty percent (50%) of the voting stock
of a Party, and any entity, the majority ownership of which is directly or
indirectly common to the ownership of a Party.

1.4                                 “Calendar Year” shall mean, with respect to
the first Calendar Year, the period commencing on the first date of purchase of
Product by Heska for commercial sales and ending on December 31, 2004.  The
second year and all subsequent Calendar Years shall commence on January 1 and
end on December 31 of each year thereafter.  “Calendar Half Year” shall mean
each six months period ending on the last day of June and December.  “Calendar
Quarter” shall mean each three month period ending on the last day of March,
June, September and December.

1.5                                 “Effective Date” shall mean the date this
Agreement is executed by the last to sign Party.

1.6                                 “Field” shall mean the veterinary market.

1.7                                 “Party or Parties” shall mean Heska, Boule
or both as the context indicates.

 


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

1.8                                 “Product” shall mean the Analyzer and
associated spare parts, consumables and reagents listed in Appendix A, and ABC
System reagents.

1.9                                 “Territory” shall mean North America.

2.                                      Grant

2.1                                 Distribution Right.  Boule hereby grants
Heska the exclusive right to promote, market, sell and distribute Product in the
Field and within the Territory.

2.2                                 Subdistributors.  Heska shall have the right
to appoint subdistributors to promote, market, sell and distribute Product in
the Field and within the Territory.

2.3                                 Restrictions.  Without the prior written
consent of Boule, Heska undertakes not to manufacture or distribute within the
Territory any products that are similar or identical to or otherwise competing
with any of the Products, except Heska shall have the right, but not the
obligation, to sell its inventory of reagents and instruments purchased from
Scil, Inc. for a period of one year from the Effective Date of this Agreement.

Moreover, Heska will refrain without Boule’s prior written consent, to the
extent admissible under any mandatory law applicable to this Agreement, from
selling, directly or indirectly, any Products to customers outside the Territory
and/or the Field or, to the best of Heska’s knowledge, Products otherwise
intended for use outside the Territory and/or outside the Field.

2.4                                 Should Boule decide not to commercialize ABC
System reagents in any country outside North America, Heska shall have the first
right of refusal for distribution in territories available under Boule’s
agreement with [***].  Boule agrees not to commercialize the ABC System reagents
before Heska starts selling the product.

2.5                                 New Product Development.  Boule shall
provide timelines acceptable to Heska for the development of [***]. Should Boule
fail to [***], Heska shall have the right to sell similar systems without the
loss of exclusive rights to distribute Boule products Heska is then currently
distributing, including, without limitation, the exclusive rights to distribute
Products or the ABC system reagents.

3.             Supply of Product

3.1                                 Forecasts.  At least ninety (90) days prior
to each Calendar Quarter after the Product is available for purchase by Heska,
Heska shall provide Boule a binding forecast of anticipated purchases of Product
for such Calendar Quarter, and a non-binding rolling twelve (12) month forecast
of anticipated purchases of Product.  Product shall be available for purchase by
Heska on or before October 1, 2003.

 

2


--------------------------------------------------------------------------------


 

3.2                                 Purchase Orders.  Written purchase orders
shall be submitted by Heska to Boule at least ninety (90) days prior to the
requested delivery date.  No purchase orders for the Product shall be binding
upon Boule until accepted in writing by Boule.  Boule agrees to review promptly
all purchase orders placed by Heska and to notify Heska of acceptance or
rejection of such purchase orders without delay.  Boule shall use its best
efforts to deliver the Products on or before the date specified in the accepted
purchase orders or as soon thereafter as is reasonably possible.  Boule shall
however not be liable to pay any damages due to its late delivery.

3.3                                 Purchase Minimums.  The minimum purchase
commitment for the first Calendar Year of commercial sale shall be two hundred
(200) Analyzers.  For each subsequent Calendar Year, the Parties will mutually
agree upon annual minimums for the purchase of Analyzers by Heska at least three
(3) months prior to the beginning of each subsequent Calendar Year.  Should the
Parties fail to reach such an agreement, the minimum commitment for the
subsequent Calendar Year shall remain the same as the minimum purchase
commitment for the immediately preceding Calendar Year.  Should Boule fail to
deliver Product that conforms to the Specifications set forth in Appendix B
within 90 days of receiving a purchase order more than once per Calendar Year,
Boule agrees to readjust the minimum purchasing commitment as mutually agreeable
to the Parties.

3.4                                 Delivery and Acceptance.  Product shall be
delivered F.O.B. Stockholm, Sweden (INCOTERMS 2000), in accordance with Heska’s
instructions and to the location specified by Heska.

Each shipment of Product to Heska will be accompanied by a quality control
certificate.  The certificate shall be issued in compliance with the
specification of Appendix B, which specification shall be used for acceptance or
rejection of Product by Heska.  Heska will promptly inspect each shipment and
will inform Boule if a shipment is non-conforming to such specifications. 
Unless Heska advises Boule that a shipment is non-conforming within forty-five
(45) days of its receipt, the shipment will be deemed accepted by Heska.  The
provisions set out in Section 6.1 (c) below shall apply in respect of any
non-conforming Product.  Boule shall pay a rejection rate of one percent (1%) of
the purchase price for any such non-conforming Product.

3.5                                 Labels.  Labels for Product, including
storage and handling instructions, shall be mutually agreed upon by the
Parties.  Any additional labeling costs incurred as a result of such agreement
shall be borne by Heska, unless required by Boule.

3.6                                 Consumables.  Unless Boule terminates this
contract pursuant to Section 8.2 below, Boule agrees that spare parts,
consumables and reagents identified in Appendix A (collectively referred to as
“Consumables”) will continue to be supplied, on a non-exclusive basis, to Heska
by Boule under the terms of this agreement for a period of five (5) years
following the termination of this contract; provided, however that Boule shall
provide Heska Consumables at terms at least as favorable as Boule offers to any
other customer(s).  Should Boule terminate this contract pursuant to Section 8.2
(a), (b), or (e), Boule agrees to supply Consumables to Heska and to allow Heska
to be a supplier of Consumables to Heska’s customers for a period of twelve (12)
months from the termination.  Thereafter, Boule agrees to supply Consumables to
Heska’s

 

3


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

customers in a country within the Territory during the time Boule sells
Consumables in that country directly or through a distributor.

3.7                                 New Products.  Boule shall offer Heska all
new Boule products with potential veterinary application (“New Products”). 
Heska shall have a first right of refusal for period of sixty (60) days from
receipt of a written offer by Boule to express an interest in any New Product. 
If Heska expresses an interest in a New Product, the Parties agree to engage in
good faith negotiations to add the New Product to this Agreement upon mutually
acceptable terms signed by the Parties.

4.                                      Prices and Payment

4.1                                 Prices.  The purchase price of Product to be
paid by Heska to Boule shall be as set forth in Appendix A.  All applicable
sales taxes, shipping fees and insurance with respect to the transfer of Product
from Boule’s facility to Heska’s designated location shall be paid by Heska. 
All prices and fees shall be defined in Euros.

Beginning September 30, 2004 and every September 30 as long as this agreement
shall be in effect, Heska and Boule shall set the “Base Price” for both the CA
620-16 Vet, 110/60 and the CA-16 Vet with MPA, 110/60, which shall be subject to
cumulative annual price adjustments as detailed later in this section, based on
an “Exchange Rate”, as defined later in this section, as follows:

 

 

Base Price (EUR)

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

Where Exchange Rate is the average USD/EUR exchange rate for the period
beginning on July 1 and ending on September 30 of the current year as reported
by the Financial Times of London.

Boule may, after January 1, 2004, and subject to the restrictions set forth
herein, adjust the Analyzer or Consumables purchase prices in Appendix A to pass
through actual changes in the raw material and labor costs associated with the
manufacture of the said Products, although the adjustment for labor costs shall
by itself not cause price increases of more than 3% annually.  There shall not
be more than one (1) upward adjustment of each of the Product prices during any
Calendar Year for any and all reasons.  Boule shall provide Heska prior written
notice by September 30 of any proposed increase in the purchase price for the
next Calendar Year.  Boule agrees to keep true and accurate books of accounts
relating to the manufacture of the said Products and agrees further to make said
books freely available to Heska during ordinary business hours to the extent
necessary to verify any such price adjustments.  If the proposed increase in the
purchase price of Analyzer, Consumables or reagents is unacceptable to Heska,
the Parties shall mutually agree upon a reduced minimum purchase commitment for
the subsequent Calendar Year.  If the Parties are unable to reach a mutually
agreeable minimum

 

4


--------------------------------------------------------------------------------


 

purchase commitment, either Party shall have the right to terminate the
Agreement and Boule shall continue to supply Consumables as provided in Section
3.6.

4.2                                 Payment.  For payment terms, see Appendix A.

4.3                                 Resale Product Prices.  Heska shall have the
unrestricted right to determine the prices at which it resells the Products
purchased under this Agreement.  Boule shall not have the authority to require
or suggest that Heska charge a particular resale price for the Products
purchased from Boule.

5.                                      Marketing

5.1                                 Marketing Support.  Notwithstanding Section
4.1, Boule agrees to provide fifteen (15) Analyzers at a discount of thirty
percent (30%) for use as demonstration units for Heska’s marketing and sales
activities.  This discount is not possible to combine with other discounts. 
Boule agrees to provide reasonable technical assistance and training, as
requested by Heska, to: (a) enable Heska to market, sell and distribute Product;
(b) enable Heska to install, operate and use the Product, and (c) educate Heska
about improvements to Product.  Such technical assistance shall be provided at
Boule’s expense to the extent not exceeding five working days for one person. 
Any additional technical assistance shall be subject to the payment of a
mutually acceptable consulting rate.  Boule will provide an electronic copy of
the operator’s manual and all updates to Heska.

5.2                                 Trademarks.  Boule grants Heska a limited,
non-exclusive license to use Boule trademarks and brand names as set forth in
Appendix C for the purposes of marketing and selling Product.  Except as
specified in this Section, Heska shall not derive any legal rights to Boule’s
trademarks or brand names.  Heska shall use Boule’s trademark and brand names
solely in accordance with such instructions as Boule may give from time to time.

5.3                                 Product Improvements.  Boule shall notify
Heska in writing of any improvements to Product developed by Boule useful for
veterinary applications.  Subject always to mutual agreement and available
resources in each separate case, Boule further agrees to support on-going
Product development activities with Heska.

5.4                                 Complaints/Recalls.  Boule will use
reasonable efforts to assist Heska in investigating and correcting any problems
Heska or its customers may experience with the Product.  Such efforts will
include visiting the Territory by Boule’s representatives only where deemed
necessary by Boule.  Heska will use reasonable efforts to implement any
corrective action deemed necessary by Boule.  Heska further agrees to reasonably
cooperate with Boule in any mandatory or voluntary Product recall by assisting
in the notification of all affected customers, using materials and documentation
that are mutually acceptable to the Parties.

5.5                                 Marketing Efforts.  Heska shall in
performing this Agreement devote reasonable commercial efforts to market,
distribute and sell the Product in the Territory and in the Field.

5.6                                 Reports.  Heska shall within one month from
the expiry of each Calendar Half Year submit to Boule a report on the sales of
such Calendar Half Year together with such

 

5


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

general market information as may be deemed to be of interest and relevant to
Boule or as Boule may from time to time request.  The report shall also specify
major sales and marketing activities.

5.7                                 Approvals, Etc.  Heska shall at its own
expense obtain all approvals and other authorisations and file all notices which
are required to be obtained or filed for the sale and use of the Product in the
Territory.  Moreover, Heska shall keep Boule currently informed of all laws,
rules and regulations applicable in the Territory directly affecting the sale
and use of the Product.  The Parties acknowledge the Products are currently not
regulated by any government agency within the Territory.  Should the Products
become regulated during the term of this Agreement, the Parties shall negotiate
in good faith terms and conditions for allocating the responsibility and costs
for obtaining regulatory approval.

6.                                      Warranty

6.1                                 Warranty.  Boule warrants that:

(a)                                  the Product shall be free and clear of any
and all liens, encumbrances, or defects in title and shall be conveyed to Heska
with lawful and marketable title (save as said in paragraph (b) below);

(b)                                 to the best of its knowledge, neither the
Products nor their manufacture, use, importation or sale infringe upon the
proprietary rights held by a third party.  In the event of an allegation of
infringement of any third party intellectual property rights is made, or in
Boule’s and Heska’s opinions is likely to be made, in respect of the Product
Boule may at its own expense (i) obtain for Heska and its customers  the right
to continue to import, sell and use the Product, (ii) modify the Product so as
to avoid infringement in a way reasonably acceptable to Heska or (iii) if
conditions (i) and (ii) cannot be complied with on terms which in Boule’s
opinion are reasonable, terminate this Agreement without any liability towards
Heska, unless such liability could be covered under the agreement between Boule
and [***].  If the Agreement is terminated Boule undertakes during a period of
twelve months following such termination before appointing any new distributor
in the Territory to offer Heska the right of first refusal to such distribution
rights; and

(c)                                  the Product conforms to the specifications
as set forth in Appendix B and are free from defects in material and workmanship
during a fifteen(15) month warranty period under normal use from the date of
delivery as per Section 3.4 (“Warranty Period”) for the Analyzers and 12 month
expiration dating for reagents.  The warranty covers, at Boule’s exclusive
choice, its replacement or repair of the non-conforming or defective Product. 
If requested by Boule, Heska shall return to Boule at Heska’s cost and expense
the non-conforming or defective Product.  In order to avail itself of its rights
hereunder Heska shall have given Boule notice in writing of the non-conforming
or defective Product within the Warranty Period.

 

6


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Save as stipulated in this paragraph (c) Boule shall not be liable in respect of
any non-conforming or defective Product.

(d)                                 Boule holds the exclusive rights to ABC
System reagents in the Territory from [***] and that the marketing, sale and
distribution of such reagents do not and will not infringe the intellectual
property rights of a third party.

6.2                                 Repairs.  During the Warranty Period, Heska
shall at the request of Boule and may at Heska’s choice elect to provide
warranty service at Heska’s designated facilities for the repair of defective
Products.  Boule agrees to provide, at Boule’s sole expense, one (1) week of
service training to Heska’s personnel at Heska’s facility.  Boule further agrees
to provide additional training, as requested by Heska, at a mutually acceptable
consulting rate.  Boule will provide an initial pool of five (5) Analyzers at no
charge to Heska to serve as loaners to Heska’s customers during warranty service
repairs.  The Parties agree that additional Analyzers may be added to the pool
of loaner units depending on mean time between failure (MTBF) rates and service
turn around times required to perform warranty service repairs.

6.3                                 Audits.  Heska shall have the right to the
extent necessary for the purpose of examining the Product quality standards
maintained by Boule to audit Boule’s original records and to inspect Boule’s
facilities upon reasonable written notice to Boule.

6.4                                 Product Changes.  Boule will not make any
changes to Product affecting its performance without providing at least
forty-five (45) days prior written notice to Heska.

6.5                                 Indemnification.  Boule will defend,
indemnify, and hold Heska and its directors, officers, employees, agents and
Affiliates, harmless from any and all claims, liabilities, direct damages and
reasonable out-of-pocket expenses, including reasonable attorney’s fees and
costs, arising from or related to any and all claims arising as a result of the
marketing, sale, or use of any defective Product by Heska or its customers or
arising from any breach of warranty under Section 6.1 hereof, except to the
extent that such losses, claims, liabilities, damages or expenses result from
the negligence or wrongful acts of Heska or any of its customers or from a
defect for which Boule is not responsible.  Heska will defend, indemnify, and
hold Boule and its directors, officers, employees, agents and Affiliates,
harmless from any and all claims, liabilities, direct damages and reasonable
out-of-pocket expenses, including reasonable attorney’s fees and costs, arising
from or related to any and all claims arising as a result of the marketing,
sale, or use of any defective Product by Heska or its customers to the extent
that such losses, claims, liabilities, damages or expenses result from the
negligence or wrongful acts of Heska or any of its customers or from a defect
for which Boule is not responsible. Both Parties shall maintain during the term
of this Agreement and for a period of three years thereafter adequate product
liability insurance.

 

7


--------------------------------------------------------------------------------


 

6.6.                              Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, BOULE DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

7.                                      Confidential Information

7.1                                 Obligation to Protect.  Each of the Parties
shall take such steps as are reasonably required (including without limitation
such steps as such Party takes to protect its own proprietary information) to
protect confidential and/or proprietary information (“Confidential Information”)
supplied or revealed to it by the other Party pursuant to this Agreement, and
shall not, directly or indirectly, disclose to any third party or use such
information except pursuant to this Agreement.  Any Confidential Information
and/or proprietary information shall be in writing and clearly designated
Confidential, or if initially disclosed orally, confirmed in writing within
thirty (30) days of disclosure.

7.2                                 Scope of Obligation.  Nothing in this
Article 7 shall be construed to impose a confidentiality obligation on a Party
in connection with any information to the extent such information (a) is at the
time of disclosure already known to the receiving party (as clearly established
by such Party’s prior written records); (b) is at the time of disclosure or
subsequently becomes part of the public domain through no fault, act, or
omission of the receiving Party; (c) is subsequently disclosed to the receiving
Party by a third party whose receipt and disclosure of such Confidential
Information does not, according to the receiving Party’s knowledge, constitute a
violation of any confidentiality obligation; (d) is independently developed by
the receiving Party by employees having no access to or knowledge of
Confidential Information received; or (e) is required by a court or government
agency; provided that the disclosing party shall use reasonable efforts to
provide the other party notice in writing of any proposed disclosure under this
subsection and an opportunity to object to the disclosure or seek confidential
treatment thereof.

7.3                                 Return of Information.  The receiving Party
shall return all Confidential Information provided by the disclosing Party, and
any documents or materials incorporating such Confidential Information, upon the
expiration or termination of this Agreement; provided, however, one copy of all
such Confidential Information may be retained in the legal files of the
receiving Party to assure compliance with the confidentiality and non-use
provisions of this Article 7.

8.                                      Term and Termination

8.1                                 Term.  Unless terminated earlier as provided
herein, this Agreement shall be effective from the Effective Date and shall
remain in effect until December 31, 2008.  Thereafter, the term of this
Agreement shall be automatically renewed for additional one (1) year terms;
provided, however that either Party may provide written notification to the
other Party of its intent not to renew at least 180 days prior to the next
expiration date.

8.2                                 Termination.  This Agreement may be
terminated:

(a)                                  at any time upon the mutual written consent
of the Parties;

(b)                                 by Boule if Heska fails to meet the minimum
purchasing commitments under Section 3.3 for two (2) contractual years;

 

8


--------------------------------------------------------------------------------


 

(c)                                  for a material breach of this Agreement
upon sixty (60) days prior written notice to the breaching party if during such
sixty (60) day period, the default is not cured to the reasonable satisfaction
of the non-defaulting Party;

(d)                                 by giving the other Party sixty (60) days
written notice if such other Party has entered into or committed any act of
liquidation, bankruptcy, insolvency, receivorship, or assignment for the benefit
of creditors, to the extent such act is permitted by law; or

(e)                                  by Boule if Heska sells a competing product
as defined in Section 2.3.

8.3                                 Effect of Termination; Repurchase of
Products.  Except as otherwise specified in this Agreement, upon termination of
this Agreement Boule shall be entitled to repurchase from Heska Products that
Heska may have in stock when this Agreement ceases to be in effect at a price
equal to the price paid by Heska to Boule for such Products plus transportation
costs, customs duties and other expenses incurred by Heska.  Should Boule elect
not to repurchase such Products, Heska shall have the right, but not the
obligation, to sell Products in stock.  Upon termination of this Agreement,
Boule shall continue to supply Consumables to Heska as provided in Section 3.6.

8.4                                 Dispute Resolution.  The Parties covenant
and agree in good faith to attempt for a period of sixty (60) days to resolve
any disputes which may arise in connection with this Agreement through
negotiation and settlement prior to giving notice of termination or bringing any
legal action against the other Party in connection with this Agreement.  During
such negotiations, the Parties shall also consider the possibility of using
alternative dispute resolution methods, including arbitration and mediation, if
the Parties are unable to resolve the dispute.  The provisions of this section
shall not apply if one Party refuses to negotiate the dispute in good faith or
if more prompt legal action is required to avoid material loss or damage. 
Failure to resolve a dispute by negotiated settlement shall not prejudice any
subsequent legal action with respect thereto.

9.             Miscellaneous

9.1                                 Relationship of Parties.  The relationship
of Boule to Heska under this Agreement is intended to be that of independent
contractor.  Nothing contained in this Agreement is intended or is to be
construed so as to constitute Boule and Heska as employer/employee or
principal/agent, or the employees or the agents of any Party hereto as employees
or agents of the other Party hereto.  Neither Party hereto has any express or
implied right or authority under this Agreement to assume or create any
obligations on behalf of or in the name of the other Party or to bind the other
Party to any contract, agreement, or undertaking with any third party, other
than the successors and permitted assigns of the respective parties hereto.

9.2                                 Assigmnents.  This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns; provided, however, that neither Party shall have the
right to transfer or assign its interest in this Agreement without the prior
written consent of the other Party, except that either Party may make such
transfer or assignment, to a partner, subsidiary or entity otherwise
controlling, controlled by or under common control with such Party, or to an
entity acquiring all or substantially all relevant assets of a Party to which
this Agreement pertains.  No transfer or assignment will relieve the transferor
or assignor of any liability or obligations hereunder.

 

9


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

9.3                                 Waiver of Performance.  A failure of a Party
hereto at any time to require performance by the other Party hereto of any
provision hereto required to be performed by such other Party, will in no way
affect the right of the first party to require such performance at any time
thereafter.  The waiver of any breach of any provision hereto will in no way be
construed as a waiver of any succeeding breach of such provision or a waiver of
the provision itself.

9.4                                 Severability.  In the event any provision of
this Agreement shall be invalid, void, illegal, or unenforceable, the remaining
provisions hereof nevertheless will continue in full force and effect without
being impaired or invalidated in any way.

9.5                                 Survival.  The provisions of Section 5.4,
Articles 6, 7 and 8, and Section 9.8 shall survive the termination of this
Agreement.

9.6                                 Notices.  All notices under this Agreement
shall be in writing and shall be deemed given if sent by facsimile, (except for
the legal process in each case), certified or registered mail or commercial
courier (return receipt or confirmation of delivery requested), or by personal
delivery to the party to receive such notices or other communications called for
by this Agreement at the following addresses for a party as shall be specified
by such party by like notice:

If to Boule:

Boule Medical AB

P.O. Box 42056

SE-126 13 Stockholm, Sweden

Facsimile [***]

Attention:  President

 

If to Heska:

Heska Corporation

1613 Prospect Parkway

Fort Collins, CO 80525

Fax [***]

Attention: Chief Executive Officer

Copy to:  Executive Vice President, Intellectual Property

                and Business Development

Facsimile [***]

 

9.7                                 Force majeure.  Either Party shall be
excused from the performance of its obligations hereunder, or such performance
may be delayed, by causes beyond its reasonable control, including without
limitation, acts of God, war, riot, epidemic, fire, flood, insurrection,
military authorities, labor disputes, delay or inability to obtain supplies,
labor, raw materials, energy or failure of transportation or communication and
any other similar contingency, provided that if such nonperformance continues
for more than 90 days, the other party may terminate the Agreement upon written
notice.

 

10


--------------------------------------------------------------------------------


 

9.8                                 Governing Law.  The Parties agree that their
rights and obligations under this Agreement will not be governed by the United
Nations Conventions on Contracts for the International Sale of Goods, the
application of which is expressly excluded.  Rather, this Agreement shall be
governed by and construed under the laws of the district where the contracting
party is a defendant who defends against the other Party, with regard to the
construction or interpretation of the Agreement.  The English language employed
herein shall be controlling and this Agreement shall be deemed to have been
executed at Fort Collins, Colorado, United States of America and Stockholm,
Sweden.  Any dispute, controversy or difference arising between the Parties, out
of or in relation to or in connection with this Agreement, or the breach
thereof, which cannot otherwise be settled between the Parties within a period
of ninety (90) days shall be submitted to an arbitration before a competent
arbitration tribunal in Colorado, United States of America in case Heska is a
defendant, and Stockholm, Sweden, in case Boule is a defendant, for binding
resolution in accordance with the rules selected by the arbitrator(s), provided
the proceedings are conducted in the English language.

9.9                                 General Terms of Sale.  Boule’s General
Terms of Sale as amended from time to time shall apply in respect of all
supplies hereunder save as varied by express provisions herein.  The currently
applicable General Terms of Sale have been attached hereto as Appendix A.

9.10                            Entire Agreement.  This Agreement and the
Appendices hereto constitute the entire agreement and understanding of the
Parties with regard to the subject matter hereof and supercede all prior
agreements and understanding, written or oral, between the Parties.  This
Agreement may only be amended by a written agreement signed by the Parties.

The Parties have caused this Agreement to be signed by their duly authorized
representatives.

BOULE MEDICAL AB

 

HESKA CORPORATION


By:


/s/ Ernst Westman

 


By:


/s/ Jason Napolitano

 


Name:


ERNST WESTMAN

 


Name:


JASON NAPOLITANO

 


Title:


President

 


Title:


Chief Financial Officer

 


Date:


June 17, 2003

 


Date:


June 17, 2003

 

 

 

11


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Appendix A1

This Appendix forms an integrated part of the Distributorship Agreement between
BOULE and HESKA.

Payment Terms

All prices are based on EX Works delivery terms, not insured, 50% in Euro and
50% in USD based on a fixed exchange rate of 1.18 USD/EUR.  For example, if
Heska buys two CA 620-16, 110-60, price Net Euro [***], Heska would pay EUR
[***] and USD [***] for the two instruments.  Heska agrees to make orders in
units divisible by two.

Insurance could be organised according to a request from the receiver.

All additional costs are on the behalf of Heska, such as:

–      L/C cost

–      Legalisation costs

–      Courier

 

Minimum order/invoicing amount:  Euro 100

Payment terms

–                 Boule will invoice Heska twenty percent (20%) of the purchase
price of instruments immediately upon acceptance of any purchase order.  Heska
shall wire the 20% payment fourteen (14) days prior to shipment.  Boule will
invoice the balance of the purchase price upon shipment of Product from Boule’s
facility and Heska shall pay such invoice within fifty-two (52) days from the
date of invoice.  This term shall be valid only as long as Heska complies with
said payment term without delays, as judged by Boule.  For payments received in
advance Heska will be granted a 2% discount.

–                 Interest rate of 2% per month will be charged for all invoices
past due date.  Interest invoices will be made, at least, twice a year.

–                 Credit limit is set to Euro five hundred thousand (500.000)

 

12


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Appendix A2

This Appendix forms an integrated part of the Distributorship Agreement between
BOULE and HESKA.

Price schedule

Description

 

Price Net Euro

INSTRUMENTS

 

 

CA 620-16 Vet, 110/60

 

[***]

CA 620-16 Vet with MPA, 110/60

 

[***]

CA 620-20 Vet, 110/60

 

[***]

CA 620-20 Vet with MPA, 110/60

 

[***]

Micro Pipette Adapter MPA

 

[***]

Micro caps for MPA Pack size 10/1000

 

[***]

Medonic micro lancet

 

[***]

Printer DPU 414-2

 

[***]

Printer paper to DPU 414-2, 5 rolls

 

[***]

Barcode reader

 

[***]

 

 

 

REAGENTS

 

 

Mediton vet, 10 Litre (for Medonic)

 

[***]

Medilyse vet, 5 Litre (for Medonic)

 

[***]

Reagent Pack AB-Vet (for ABX)

 

[***]

ProClean Plus

 

[***]

Hypochlorite

 

[***]

 

 

 

CONTROLS & CALIBRATORS

 

 

Boule- 8 VET CON

 

 

1x4, 5 ml normal

 

[***]

6x4, 5 ml normal

 

[***]

18x4, 5 ml normal

 

[***]

Boule- 8 VET CAL

 

 

1x3, 0 ml

 

[***]

 

 

13


--------------------------------------------------------------------------------


 

APPENDIX B

Product Specification

Product Specification CA 620 Vet

- Measuring principle RBC, WBC, PLT

 

Impedance

- Measuring principle HGB

 

Cyanide free method 540 nm

- Discriminator

 

Floating programmable

- Sampling system

 

Shear valve

 

 

 

- Parameters reported (16 par. model):

 

RBC, MCV, HCT,
PLT,MPV
HGB, MCH, MCHC
WBC,
RDW%
LYMPH abs, MID abs, GRAN abs.
LYMPH %, MID %, GRAN %

 

 

 

- Size distributions printed for

 

RBC, PLT and WBC diff.

 

 

 

- Aspirated blood volume (open tubes)

 

ca. 125 ul

- Blood volume using the Micro Pipette Adapter

 

20 ul

 

 

 

- Prediluted mode

 

1:200 to 1:250 using min. 20 ul blood
e.g.          20 ul to 5 ml diluent
30 u1 to 6 m1 diluent
40 u1 to 8 ml diluent

 

 

 

- Screen

 

LCD

- Keyboard

 

Numerical

- Total cycle time

 

ca. 73 seconds

- Sample display and print after

 

ca. 53 seconds

 

 

 

- Printer

 

external, IBM, HP format
or DPU414

 

 

 

- Memory

 

>350 samples

 

 

 

- QC capability

 

SD, CV, Xm

- HGB correction on high WBC counts

 

Yes

 

 

 

- Warning flags on parameter abnormalities

 

Yes

- Floating discriminator RBC/ PLT

 

Yes (position printed)

- Mathematical 3-part diff. WBC calc.

 

Yes

 

 

 

- Automatic HGB blank on each sample

 

Yes

- Carry Over

 

< 1%

- Bar-code scanner input

 

Yes

- Serial output

 

Yes

 

 

 

 

14


--------------------------------------------------------------------------------


 

 

 

 

- Mains voltage

 

230 V or, 120 V

 

 

 

- Mains voltage tolerances

 

+15% /-20%

- Power consumption

 

max 250 VA

- Power consumption (standby)

 

max 50 VA

 

 

 

- Built-in test /adjustment programs

 

Yes

 

 

 

Dimensions (mm)

 

H=350  W=420  D=460

Weight

 

ca. 22 Kg

 

 

15


--------------------------------------------------------------------------------


 

[***] — Certain information in this exhibit have been omitted and filed
separately with the Securities and Exchange Commission.  Confidential treatment
has been requested with respect to the omitted portions.

June 1, 2004

Boule Medical AB

P. O. Box 42056

SE-126 13 Stockholm, Sweden

Attention: Ernst Westman, President

Re:                             Supply and Distribution Agreement (“Distribution
Agreement”) by and between Heska Corporation (“Heska”) and Boule Medical AB
(“Boule”) dated June 17, 2003

Dear Mr. Westman:

This letter confirms our agreement to interpret and supplement the Distribution
Agreement as follows (capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Distribution Agreement):

1.             Pricing and Payment.  Appendix Al and Appendix A2 of the
Distribution Agreement are hereby deleted in their entirety and replaced with
Appendices AI, A2, A3, A4 and A5 attached hereto.  The last sentence of the
first paragraph of Section 4.1 of the Distribution Agreement is hereby amended
to read as follows: “All prices and fees shall be defined in Euros and/or US
Dollars, as provided in Appendices A2, A3, A4 and A5.”

2.             Appendix C. Appendix C to the Distribution Agreement is attached
hereto.

3.             Returns.  Notwithstanding any provision of Section 6.1 (c) of the
Distribution Agreement to the contrary, Boule shall reimburse Heska for the cost
and expense of returning non-conforming or defective Product as contemplated
therein.

4.             Indemnification.  Boule and Heska agree that the following phrase
shall be deleted at the end of the second sentence of Section 6.5 of the
Distribution Agreement and shall have no further force and effect: “or any of
its customers or from a defect for which Boule is not responsible”.

5.             Consumable Sales after Termination.  Unless Boule terminates the
Distribution Agreement pursuant to Section 8 .2 thereof, Heska may purchase
Consumables following termination of the Distribution Agreement as provided in
Section 3.6 thereof, and for the avoidance of doubt, Heska’s right to make such
purchases shall not obligate Heska to comply

 

16


--------------------------------------------------------------------------------


 

with the restrictions set forth in Section 2.3 thereof.  However, if Heska sells
non-Boule spare parts, consumables or reagents for the Analyzer following
termination of the Distribution Agreement (other than due to Boule’s failure to
timely fill Heska’s orders for Consumables), then Heska’s right to purchase
Consumables shall expire.

6.             Sale of Refurbished ABC Systems and Scil Inventory. 
Notwithstanding any provision of the Distribution Agreement to the contrary,
including but not limited to Section 2.3 thereof, Boule agrees that Heska shall
have the right, but not the obligation, to obtain and refurbish used ABC
instruments (“Refurbished ABC Systems”) and to sell such Refurbished ABC Systems
within the Territory at any time after the date of this Amendment.  In addition,
Heska shall have the right, but not the obligation, to sell its inventory of
instruments and reagents purchased from Scil Animal Care Company, America, Inc.,
within the Territory, at any time after the effective date of this Amendment. 
Heska shall provide monthly reports of sales of both new ABC Systems and
Refurbished ABC Systems to Boule.

This letter will constitute a written agreement amending the Distribution
Agreement as contemplated by Section 9.10 thereof.  If there is a conflict
between the terms of this letter and the Distribution Agreement, this letter
shall control.

Very truly yours,

 

 

 

HESKA CORPORATION

 

 

 

 

 

By:

/s/ JASON NAPOLITANO

 

 

 

Jason Napolitano

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

BOULE MEDICAL AB

 

 

 

 

 

 

 

 

By:

/s/ ERNST WESTMAN

 

 

 

 

Ernst Westman

 

 

 

 

Its:

President

 

 

 

 

17


--------------------------------------------------------------------------------


 

Appendix A1

This Appendix forms an integrated part of the Supply and Distribution Agreement
between BOULE and HESKA.

Payment Terms

All prices are based on EX Works delivery terms, not insured.

Insurance could be organized according to a request from the receiver.

All additional costs are on the behalf of Heska, such as:

-                                            L/C cost

-                                            Legalization costs

-                                            Courier

Minimum order/invoicing amount:  Euro 100

Payment terms

-                                            Boule will invoice Heska twenty
percent (20%) of the purchase price of instruments immediately upon acceptance
of any purchase order.  Heska shall wire the 20% payment fourteen (14) days
prior to shipment.  Boule will invoice the balance of the purchase price upon
shipment of Product from Boule’s facility and Heska shall pay such invoice
within fifty-two (52) days from the date of invoice.  This term shall be valid
only as long as Heska complies with said payment term without delays, as judged
by Boule.  For payments received in advance Heska will be granted a 2% discount.

-                                            Interest rate of 2% per month will
be charged for all invoices past due date. Interest invoices will be made, at
least, twice a year.

-                                            Credit limit is set to Euro five
hundred thousand (500.000).

 

18


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Appendix A2

This Appendix forms an integrated part of the Supply and Distribution Agreement
between BOULE and HESKA.

Heska agrees to make orders of the following Products in units divisible by
two.  Payment for fifty percent (50%) of the units in each shipment shall be
made in Euros and fifty percent (50%) in U.S. dollars.  The initial Euro prices
are set forth below, subject to adjustment for actual changes in material and
labor costs pursuant to the last paragraph of Section 4.1 of the Distribution
Agreement.  The dollar prices shall be an amount equal to the then-current Euro
price, multiplied by 1.18.

Description

 

Price Net Euro

INSTRUMENTS

 

 

CA 629-20 Vet, 110/60

 

[***]

CA 620-20 Vet with MPA, 110/60

 

[***]

Micro Pipette Adapter MPA

 

[***]

Micro Caps for MPA Pack size 10x1000

 

[***]

Medonic micro lancet

 

[***]

Printer DPU 414-2

 

[***]

Printer paper to DPU 414-2, 5 rolls

 

[***]

Barcode reader

 

[***]

 

 

 

REAGENTS

 

 

Mediton vet, 10 Litre (for Medonic)

 

[***]

Medityse vet, 5 Litre (for Medonic)

 

[***]

ProClean Plus

 

[***]

Hypochlorite

 

[***]

 

19


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Appendix A3

Payment for one hundred percent (100%) of the units of the Products listed below
shall be made in U.S. dollars.  The initial U.S. dollar price for each of such
Products shall be the price set forth below, subject to adjustment for actual
changes in raw material and labor costs pursuant to the last paragraph of
Section 4.1 of the Distribution Agreement.

Description

 

Price Net

REAGENTS

 

 

Reagent Pack AB-Vet (for ABX)

 

[***]

 

 

 

CONTROLS & CALIBRATORS

 

 

Boule — 8 VET CON

 

 

1x4.5 ml normal

 

[***]

6x4.5 ml normal

 

[***]

18x4.5 ml normal

 

[***]

Boule — 8 VET CAL

 

 

1x3.0 ml

 

[***]

 

 

20


--------------------------------------------------------------------------------


[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Appendix A4

Payment for one hundred percent (100%) of the units of the Products listed below
shall be made in Euros.  The initial Euro price for each unit of such Products
shall be the price set forth below, subject to adjustment for actual changes in
raw material and labor costs pursuant to the last paragraph of Section 4.1 of
the Distribution Agreement.

 

 

 

 

 

Spare Parts Price List
Medonic CA 530/620

 

 

 

 

 

 

View

 

Pos

 

Art. No.

 

Description

 

Recommended
for stock

 

Price
Euro

 

530-04

 

5

 

5814064

 

Asp. pip. predil. blood/upps

 

Y

 

[***]

 

530-04

 

4

 

5306007

 

Asp. Pipette Whole blood

 

Y

 

[***]

 

530-02

 

92

 

9990389

 

Bearing

 

 

 

[***]

 

530-02

 

83

 

9990676

 

Bi pin lampa

 

Y

 

[***]

 

530-03

 

20

 

5308004

 

Cable assay blood detector

 

 

 

[***]

 

530-02

 

84

 

5308013

 

Cable assy Hgb lamp

 

 

 

[***]

 

530-02

 

70

 

5308008

 

Cable assy Hgb photocel

 

 

 

[***]

 

530-02

 

21

 

5308014

 

Cable assy opto-switch

 

 

 

[***]

 

530-02

 

43

 

5308011

 

Cable assy start/stop detector

 

 

 

[***]

 

530-02

 

67

 

5308010

 

Cable assy syringe motor

 

 

 

[***]

 

530-02

 

89

 

5308009

 

Cable assy transducer coax

 

 

 

[***]

 

530-02

 

73

 

5306002

 

Cap. Holder complete

 

Y

 

[***]

 

530-03

 

34

 

5814143

 

Casing complete

 

Y

 

[***]

 

530-05

 

37

 

9990959

 

Check valve 1300-201.1

 

 

 

[***]

 

530-04

 

17

 

5304022

 

Cleaning device

 

 

 

[***]

 

530-02

 

78

 

5306004

 

Counting cup WBC complete

 

 

 

[***]

 

530-02

 

71

 

5306003

 

Counting cup RBC complete

 

 

 

[***]

 

530-04

 

55

 

9990434

 

Coupling T 20-6

 

Y

 

[***]

 

530-04

 

37

 

9990435

 

Coupling DD-6

 

Y

 

[***]

 

530-04

 

39

 

9990955

 

Coupling T 220-210-6

 

Y

 

[***]

 

530-04

 

36

 

9990989

 

Coupling T220-6

 

Y

 

[***]

 

530-04

 

38

 

9990437

 

Coupling Y220-6

 

Y

 

[***]

 

530-03

 

16

 

5304097

 

Detector

 

 

 

[***]

 

530-05

 

8

 

9990910

 

Fan for F-120

 

 

 

[***]

 

530-02

 

75

 

9990598

 

Filter VG9 4mm Ø 8

 

 

 

[***]

 

530-02

 

59

 

5306006

 

Gearbox complete

 

Y

 

[***]

 

530-03

 

22

 

5306005

 

Gearbox complete

 

Y

 

[***]

 

530-02

 

103

 

5304077

 

Glass cylinder

 

Y

 

[***]

 

530-02

 

10

 

5304011

 

Guiding rod

 

 

 

[***]

 

 

21


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

530-02

 

25

 

5304015

 

Guiding wheel

 

 

 

[***]

 

 

 

 

 

9990900

 

Hal switch TLE 4905L

 

 

 

[***]

 

530-2

 

105

 

5304075

 

Housing upper glass cylinder

 

 

 

[***]

 

 

 

 

 

9990844

 

IC 82C55A

 

Y

 

[***]

 

 

 

 

 

9990891

 

IC LM338K

 

 

 

[***]

 

 

 

 

 

9990890

 

IC LT350AK

 

 

 

[***]

 

 

 

 

 

9990847

 

IC PBL 3773

 

Y

 

[***]

 

 

 

 

 

9990848

 

IC PBM 3960

 

Y

 

[***]

 

530-02

 

45

 

4804014

 

Ind. Lower

 

Y

 

[***]

 

530-04

 

23

 

5304002

 

Indicator housing

 

 

 

[***]

 

620-01

 

2

 

6203018

 

Keyboard folio

 

 

 

[***]

 

530-05

 

27

 

5306001

 

Level detector hemolyzer

 

 

 

[***]

 

530-05

 

26

 

5306000

 

Level detector isoton

 

 

 

[***]

 

530-04

 

9

 

9990395

 

Locking ring RS 4

 

Y

 

[***]

 

530-01

 

38

 

9990479

 

Magnet lock

 

 

 

[***]

 

530-02

 

7

 

9990402

 

Magnet valve one-way

 

Y

 

[***]

 

530-02

 

8

 

9990403

 

Magnet valve two-way

 

Y

 

[***]

 

530-05

 

42

 

9991128

 

Mains inlet

 

 

 

[***]

 

530-02

 

47

 

5304026

 

Metering unit

 

Y

 

[***]

 

 

 

 

 

2606001

 

Micocaps for MPA 260 10x100

 

Y

 

[***]

 

530-04

 

20

 

5814036

 

Mixing cup/bl.bägare

 

 

 

[***]

 

530-04

 

21

 

5303010

 

Mixing cup lid

 

Y

 

[***]

 

530-05

 

11

 

9990405

 

Nipple

 

 

 

[***]

 

530-02

 

16

 

5304020

 

Optical detector

 

 

 

[***]

 

530-02

 

44

 

9990475

 

O-ring 5.30x 2.40 silikon

 

Y

 

[***]

 

530-02

 

49

 

9990475

 

O-ring 5.30x 2.40 silikon

 

Y

 

[***]

 

530-02

 

77

 

9990597

 

O-ring 7.10x 1.60

 

Y

 

[***]

 

530-02

 

79

 

9990597

 

O-ring 7.10x 1.60

 

Y

 

[***]

 

530-03

 

36

 

9991164

 

O-ring 22.00x 2.00 nitril

 

Y

 

[***]

 

530-03

 

32

 

9990453

 

O-ring 5.10x1.60 nitril

 

Y

 

[***]

 

530-02

 

104

 

9990468

 

O-ring 12.10x 1.60 epdm

 

Y

 

[***]

 

530-02

 

74

 

9991085

 

O-ring 13.10x 1.6 nitril

 

Y

 

[***]

 

530-02

 

69

 

9990382

 

O-ring 20.24x 2.62 viton

 

Y

 

[***]

 

530-04

 

28

 

9990392

 

O-ring 22.10x 1.60 viton

 

Y

 

[***]

 

530-04

 

13

 

9990887

 

O-ring 6.10x1.60 nitril

 

 

 

[***]

 

530-06

 

3

 

5309021

 

PCB ampl 530 mounted complete

 

Y

 

[***]

 

530-06

 

2

 

5309001

 

PCB CPU 530 mounted complete

 

Y

 

[***]

 

620-01

 

4

 

6209001

 

PCB display CA620

 

Y

 

[***]

 

530-06

 

8

 

5309011

 

PCB power mounted complete

 

Y

 

[***]

 

530-06

 

27

 

9991161

 

Plastic cover

 

 

 

[***]

 

530-05

 

7

 

9990422

 

Pump F120-28 24 AC

 

Y

 

[***]

 

 

22


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

530-05

 

39

 

9980001

 

Repair kit for pump 9990422

 

Y

 

[***]

 

530-03

 

9

 

5814120

 

Ring/främre styrh. v.

 

 

 

[***]

 

530-03

 

6

 

5814119

 

Ring/mothåll fj.

 

 

 

[***]

 

530-02

 

24

 

5814082

 

Ring/stoppring

 

 

 

[***]

 

530-02

 

55

 

5304008

 

Rolled thread ball screw Shbo 12*4

 

 

 

[***]

 

530-05

 

14

 

9990911

 

Rubber support, M4

 

 

 

[***]

 

530-03

 

5

 

9990689

 

Sealing BA 8 18 5

 

Y

 

[***]

 

530-02

 

124

 

5306009

 

Sealing piston complete

 

Y

 

[***]

 

503-02

 

123

 

5306008

 

Sealing rod complete

 

Y

 

[***]

 

530-01

 

62

 

5303042

 

Shield plate

 

 

 

[***]

 

530-04

 

42

 

9990957

 

Spring 0,60*6,0*15

 

 

 

[***]

 

530-03

 

7

 

9990439

 

Spring 1,00*12,0*20

 

 

 

[***]

 

530-02

 

30

 

9990952

 

Spring 1,50*7,0*10

 

Y

 

[***]

 

530-04

 

2

 

5304104

 

Start plate 1

 

 

 

[***]

 

530-04

 

3

 

5304105

 

Start plate 2

 

 

 

[***]

 

530-05

 

46

 

5304167

 

Tube ground con.

 

 

 

[***]

 

530-04

 

54

 

9970031

 

Tubing pvc Ø 3.0/5.0

 

Y

 

[***]

 

530-04

 

50

 

9970022

 

Tubing tef Ø 0.7/1.6

 

Y

 

[***]

 

530-04

 

51

 

9970023

 

Tubing tef Ø 1.2/2.0

 

Y

 

[***]

 

530-04

 

52

 

9970041

 

Tubing tyg Ø 0.8/2.4

 

Y

 

[***]

 

530-04

 

53

 

9970042

 

Tubing tyg Ø 1.6/3.2

 

Y

 

[***]

 

530-04

 

47

 

9970001

 

Tubing Ø sil 1,0/3,0

 

Y

 

[***]

 

530-04

 

48

 

9970002

 

Tubing Ø sil 1,5/3,0

 

Y

 

[***]

 

530-04

 

46

 

9970005

 

Tubing Ø sil 2,0/5,0

 

Y

 

[***]

 

530-04

 

49

 

9970024

 

Tubing Ø tef, 1,6/3,2

 

Y

 

[***]

 

530-03

 

35

 

5814142

 

Valve part f.

 

 

 

[***]

 

530-03

 

10

 

5304048

 

Valve rear part

 

 

 

[***]

 

 

23


--------------------------------------------------------------------------------


 

[***] — Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

Appendix A5

Heska agrees to make orders of the following Products in units divisible by
two.  Payment for fifty percent (50%) of the units of such Products in each
shipment shall be made in Euros and fifty percent (50%) in U.S. dollars.  The
Euro price shall initially be EUR [***] and shall be determined annually in
accordance with the second paragraph of Section 4.1 of the Distribution
Agreement, subject to adjustment for actual changes in raw material and labor
costs pursuant to the last paragraph of Section 4.1 of the Distribution
Agreement.  The U.S. dollar price shall be fixed at USD [***], subject to
adjustment for actual changes in raw material and labor costs pursuant to the
last paragraph of Section 4.1 of the Distribution Agreement.

CA 620-16 Vet, 110/60

CA 620-16 Vet with MPA, 110/60

 

24


--------------------------------------------------------------------------------


 

Appendix C

Boule’s trademarks are:

Boule

Medonic

Swelab

 

25


--------------------------------------------------------------------------------


 

December 31, 2004

Boule Medical AB

P. O. Box 42056

SE-126 13 Stockholm, Sweden

Attention:  Ernst Westman, President

Re:                                   Supply and Distribution Agreement
(“Distribution Agreement”) by and between Heska Corporation (“Heska”) and Boule
Medical AB (“Boule”) dated June 17, 2003

Dear Mr. Westman:

This letter confirms our agreement to amend our letter dated June 1, 2004 (the
“First Amendment”) to further interpret and supplement the Distribution
Agreement as follows (capitalized terms not otherwise defined herein have the
meanings ascribed to them in the Distribution Agreement):

1.             Pricing and Payment.  Appendix A1 attached to the First Amendment
is hereby deleted and replaced with Appendix A1 attached hereto.

This letter will constitute a written agreement amending the Distribution
Agreement as contemplated by Section 9.10 thereof.  If there is a conflict
between the terms of this letter and the Distribution Agreement or the First
Amendment, this letter shall control.

Very truly yours,

 

 

 

HESKA CORPORATION

 

 

 

 

 

By:

/s/ Jason Napolitano

 

 

 

Jason Napolitano

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

BOULE MEDICAL AB

 

 

 

 

 

 

 

 

By:

/s/ Ernst Westman

 

 

 

 

Ernst Westman

 

 

 

 

Its:

President

 

 

 

 

26


--------------------------------------------------------------------------------


 

Appendix A1

This Appendix forms an integrated part of the Supply and Distribution Agreement
between BOULE and HESKA.

Payment terms

All prices are based on EX Works delivery terms, not insured.

Insurance could be organized according to a request from the receiver.

All additional costs are on the behalf of Heska, such as:

-                                            L/C cost

-                                            Legalization costs

-                                            Courier

Minimum order/invoicing amount:  Euro 100

Payment terms

-                                            Boule will invoice the purchase
price upon shipment of Product from Boule’s facility and Heska shall pay such
invoice within forty-two (42) days from the date of invoice.  This term shall be
valid only as long as Heska complies with said payment term without delays, as
judged by Boule.  For full payments received in advance of shipment Heska will
be granted a 2% discount.

-                                            Interest rate of 2% per month will
be charged for all invoices past due date.  Interest invoices will be made, at
least, twice a year.

-                                            Credit limit is set to Euro five
hundred thousand (500.000).

 

27


--------------------------------------------------------------------------------